Citation Nr: 0419667	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  03-19 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1941 to June 
1942, and from February 1945 to June 1946.  The appellant is 
the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The RO reopened and 
denied the previously denied claim of entitlement to service 
connection for the cause of the veteran's death.  The 
appellant has timely perfected an appeal of this 
determination to the Board.  

The Board notes that in November 1999 the RO received a 
letter addressed to the Board from the appellant requesting a 
motion for reconsideration of a September 1999 Board decision 
denying the motion for revision of a May 1998 Board decision 
on the grounds of clear and unmistakable error.  In May 2000, 
the RO informed the appellant that, if she wants to file a 
motion for reconsideration of a Board decision, she should 
send the motion directly to the Board.  The appellant did not 
thereafter file a motion with the Board.  The Board hereby 
reminds the appellant that she should send any motions for 
reconsideration directly to the Board.  

Additionally, on July 13, 2004, the Board granted the 
appellant's motion to advance the appeal on the docket 
pursuant to the provisions of 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2003).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The Board observes that on her July 2003 VA Form 9 the 
appellant requested a hearing before a member of the 
traveling section of the Board.  The Board further observes 
that the appellant expressed her continued desire for a Board 
hearing in an August 2003 correspondence.  

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule the appellant for 
a hearing before a Veterans Law Judge of 
the Board at the local regional office. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




